Carleton, J.,

delivered the opinion of the court.
This case also comes before us without statement of facts, bill of exceptions, or other matter enabling the court to revise the judgment rendered in the first instance.
The only feature distinguishing it from that of Gibson vs. „ , . , „ Gill, just decided, is, that in the latter case the judgment of the District Court, carried interest of five per centum from iU(ficial demand, whereas none was allowed on the judgment J , , j a now under consideration. We think it a proper case for the maximum of damages allowed by law. Code of Practice, artkle 907‘
*423It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with ten per centum damages on the amount of said judgment, with costs.